[TextBox: [img-media_image1.png]]
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



PABST PATENT GROUP LLP
1355 PEACHTREE STREET NE
SUITE 800
ATLANTA GA 30309

In re Application of 				:
Farren J. Isaacs et al. 			: 
Serial No. 15/514,749			: 	PETITION TO WITHDRAW FINALITY
Filed: March 27, 2017	       	    	:	
Docket No.: YU 6220			:

This letter is in response to the Petition under 37 CFR § 1.181 filed October 29, 2021, requesting that the Director withdraw the finality of the October 8, 2021, Office action. The Technology Center Director has the authority to decide this petition; MPEP 1002.02(c)(3)(a). The petition to withdraw finality is GRANTED.
BACKGROUND
This AIA  application was filed on March 27, 2017. Prosecution on the merits commenced with a nonfinal Office action on June 19, 2019. After one round of prosecution, applicant filed a request for continued examination (RCE) on April 22, 2020. 

The examiner sent a nonfinal action on July 27, 2020, maintaining a rejection of claims under 35 U.S.C. 102(a)(1) as anticipated by Lajoie (2013 NPL) and a rejection of claims 1-4, 17, 21, and 78-93 as obvious over Lajoie in view of Isaacs (2011 NPL). (Office action at 2-3, 8-10, 13-14.) In that action, the examiner addressed applicants’ arguments accompanying the April 22, 2020, RCE. (Office action at 3-7, 10-13.) 

Applicants responded to the July 27 action on January 27, 2021. Applicants amended claims 1-3, 17, 81, 86, 87, 92, and 93. Applicants canceled claim 4 and added new claims 94-98. Applicants provided 26 pages of arguments with this reply and provided a declaration under 37 CFR 1.132 by inventor Isaacs alleging secondary considerations.

On April 27, 2021, the examiner sent a final Office action withdrawing the anticipation rejection but indicating that claims 1-3, 9, 17, 21, and 78-89 would have been obvious over Lajoie in view of Isaacs and Johnson (2011 NPL). (Office action at 3.) The examiner provided no clear rationale supporting obviousness; the portion of the Office action discussing 35 U.S.C. 103 addresses arguments made by applicants with the April 22, 2020, RCE. (Office action at 3-8.) 
The examiner did discuss additional teachings from Isaacs and Johnson and explained why the person of ordinary skill in the art “would have been motivated to introduce a TAG (UAG) in an essential gene [to use it] as a positive marker for successful insertion of a desired [non-natural amino acid] . . . .” (Office action at 8.) This finding, however, does not clearly constitute a rejection over Lajoie in view of Isaacs and Johnson, and it does not address all claims included in the rejection statement. The examiner did not address the amendments to claims 1-3, 17, 81, 86, 87, 92, and 93. The examiner did not incorporate any previously imposed obviousness rationales by reference to a prior Office action. The Office action did not clearly address the January 27, 2021, arguments or the Rule 1.132 declaration provided with that reply. The Office action also did not address new claims 94-98 other than to acknowledge their presence.1 The examiner did not indicate that finality was necessitated by either claim amendments or the submission of an information disclosure statement. (Office action at 8.)

Applicant’s representative contacted Supervisory Patent Examiner Rao sometime after receiving the April 27 Office action to “identify[] deficiencies in the Office action.” (Petition at 7.2) On May 17, 2021, the examiner sent a miscellaneous Office communication vacating the April 27 Office action and indicating the “a new Final action addressing errors in claim numbering and a complete 103 rejection will be mailed.” 

On or around October 1, 2021, applicant’s representative contacted the examiner to inquire about the status of the replacement action. (Petition at 8.)

On October 8, 2021, the examiner sent another final Office action, again indicating the anticipation rejection as withdrawn. (Office action at 2.) The examiner also indicated that claims 1-3, 9, 17, 21, and 78-98 would have been obvious over Lajoie in view of Isaacs and Johnson. (Office action at 3.) Again, however, the examiner focused on addressing arguments and did not provide a full obviousness rationale for all claims. (Office action at 4-9.) The examiner appears to have again addressed the April 22, 2020, arguments rather than those supplied on January 27, 2021. The examiner again discussed Isaacs and Johnson in terms of introducing a TAG (UAG) into an essential gene (Office action at 7) but did not discuss claims 1-3, 9, 17, 21, and 78-89 in their entirety. The examiner did not address the amendments to claims 1-3, 17, 81, 86, 87, 92, and 93. The examiner did, however, discuss the obviousness of claims 94-98. (Office action at 8-9.) The examiner did not incorporate any previously imposed obviousness rationales by reference to a prior Office action. The examiner still failed to address the Rule 1.132 declaration provided with the January 27, 2021, reply. The examiner did not indicate that finality was necessitated by either claim amendments or the submission of an information disclosure statement. (Office action at 9.)

Applicant’s representative again contacted Supervisory Patent Examiner Rao on October 22, 2021, to “discuss[] the deficiencies that remain in the reissued Office action.” (Petition at 8.3) 

On October 29, 2021, applicants submitted a petition under 37 CFR 1.181 requesting that the TC director withdraw the October 8 Office action’s finality; treat the application as “special”; and “intervene to provide additional quality control of examination.” (Petition at 2, 13.) 
The petition outlines the application’s prosecution history and identifies the deficiencies in the April 27 and October 8 Office actions. (Petition at 2-12.) 
RELEVANT AUTHORITIES
MPEP 706.07 instructs, in relevant part:

Before final rejection is in order a clear issue should be developed between the examiner and applicant. To bring the prosecution to as speedy conclusion as possible and at the same time to deal justly by both the applicant and the public, the invention as disclosed and claimed should be thoroughly searched in the first action and the references fully applied. . . . The examiner should never lose sight of the fact that in every case the applicant is entitled to a full and fair hearing, and that a clear issue between applicant and examiner should be developed, if possible, before appeal.

MPEP 706.07(a) instructs, in relevant part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in [a properly submitted] information disclosure statement . . . . For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).
(All emphases added.)
DISCUSSION 
The Technology Center Director agrees that the finality of the October 8, 2021, Office action was improper. The Office action contains no clear rationale for obviousness for the majority of the claims. The examiner has not addressed either the most recent arguments or the declaration alleging secondary considerations. The April 27 and October 8 Office actions were both incomplete on their face and therefore cannot be said to have developed a clear issue between applicant and examiner. Indeed, it is unclear what rejection would be on appeal here.
DECISION

The October 8 Office action did not contain or suggest a grounds of rejection for the claims in the most recent listing, and it did not address the most recent arguments or the evidence applicants proffered in support of nonobviousness. The Petition under 37 C.F.R. § 1.181 filed on August 6, 2021, requesting withdrawal of finality is GRANTED. 

The examiner will issue a nonfinal Office action shortly after the mailing of this decision. The Office action will clearly address the January 27, 2021, version of claims 1-3, 9, 17, 21, and 78-98 by providing rationales for rejecting each one, if they are indeed rejectable. The nonfinal Office action will also address applicants’ January 27 arguments and the Isaacs declaration. The examiner will consult with a quality assurance specialist, and the nonfinal Office action will be reviewed and signed by the examiner’s SPE. 

Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Art Unit 1600                                                                                                                                                                                                        

 



    
        
            
        
            
    

    
        1 The PTO-326 form accompanying the April 27, 2021, Office action indicates claims 94-98 among those rejected. (Box 7.)
        2 There is no interview summary in the record, but the petition makes clear that a conversation occurred. 
        3 Again, there is no interview summary in the record, but the petition makes clear that a conversation occurred.